DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

      EDUARDO QUIN IGLESIAS/REAL ASSET MANAGEMENT,
                         Appellant,

                                     v.

  JEANETTE WEITZ, CLAUDIA PEREZ JONES, MELANIE CROWE,
 DANIEL PEREZ, BOB NORMAN, WPLG, INC., MARGUERITE CIANCI,
        and ELDORADO PLAZA WEST ASSOCIATION, INC.,
                        Appellees.

                               No. 4D20-2315

                            [October 21, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No.
062018CA003816AXXXCE.

   Eduardo Quin Iglesias, Miami, pro se.

  Steven B. Katz of the Law Office of Steven B. Katz, P.A., Lauderhill, for
appellees Jeannette Weitz, Claudia Perez Jones, and Melanie Crowe.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.